Citation Nr: 0722074	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  97-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability, claimed as tendonitis.

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability, beginning April 10, 2001.

3.  Entitlement to an effective date prior to August 31, 
1997, for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served in the United States Marine Corps from 
June 1963 to November 1971, from August 1973 to May 1975, and 
from November 1975 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

When this case was most recently before the Board in 
September 2005, it was decided in part and remanded in part.  
It has since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran does not have a disability of the left arm.  

2.  From April 10, 2001 to present, the veteran's low back 
disability has been manifested by severe limitation of lumbar 
spine motion and mild neurological impairment of the sciatic 
nerve, bilaterally.

3.  The veteran's claim was received prior to August 15, 
1997; he became unemployable due to service-connected 
disabilities on August 15, 1997.

CONCLUSIONS OF LAW

1.  A left arm disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  From April 10, 2001, to the present, the veteran's low 
back disability warrants a 40 percent rating for impairment 
of the spine, a 10 percent rating for neurological impairment 
of the right lower extremity, and a 10 percent rating for 
neurological impairment of the left lower extremity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5237, 5242, 5243; § 4.124a, Diagnostic Code 8520 
(2006).

3.  The proper effective date for the award of a TDIU is 
August 15, 1997.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left arm 
disability.  He is also seeking an increased disability 
rating for his service-connected low back disability, and an 
earlier effective date for the grant of a TDIU.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in March 2006.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
November 2006.  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
merits of the claims would have been different had VCAA 
notice been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for left arm disability 
and has not been notified of the type of evidence necessary 
to establish an effective date for the increased rating 
sought, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's left arm disability.  
Consequently, no disability rating or effectives date will be 
assigned.  Although the Board is granting separate 10 percent 
ratings for  neurological impairment of the lower extremities 
associated with the low back disability, the grant is for the 
entire period on appeal.  Therefore, the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
pertinent VA medical records, and Social Security 
Administration (SSA) disability records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).





Earlier Effective Date

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date. 38 U.S.C.A. § 
5110(b)(2).  38 C.F.R. § 3.400.

Analysis

Service Connection

The veteran contends that he has a disability of the left arm 
that has been diagnosed as tendonitis.  The Board notes 
initially that service connection is already in effect for a 
left shoulder disorder, described as a chronic trapezius 
muscle strain with degenerative changes at the 
acromioclavicular joint.  Moreover, service connection was 
denied by the Board in September 2005 for carpal tunnel 
syndrome of the left wrist and arm.  Accordingly, the issue 
now before the Board, as developed by the RO is of limited 
scope.  The Board will not address the reopening of the 
previously denied claim of entitlement to service connection 
for carpal tunnel syndrome, as that issue has not been 
adjudicated by the RO and is not within the Board's 
jurisdiction.  Moreover, service connection cannot be awarded 
for symptomatology that is already included in the service-
connected left shoulder disability.  See 38 C.F.R. § 4.14 
(2006) [the evaluation of the same disability under various 
diagnoses is to be avoided].

Service medical records show that the veteran was seen in 
November 1985 for pain in the left biceps after weight 
lifting.  The diagnosis was brachioradialis tendonitis.  
However, while this condition was noted in service, it was 
not found to be a chronic disability in service.  
Significantly, the report of examination for discharge in 
January 1988 shows that the veteran's upper extremities were 
found to be normal on clinical evaluation.  

Since the veteran was discharged, it does not appear that he 
has again been diagnosed with brachioradialis tendonitis, or 
with a disability of the left biceps, or any disability of 
the left upper extremity that does not involve the service-
connected left shoulder disability or the non-service-
connected carpal tunnel syndrome.  There were no pertinent 
symptoms noted in VA examination reports in February 1997, 
June 1997, November 2000, or April 2001.  On VA examination 
in September 2004, the veteran's left arm complaints were 
attributed to a strain of the trapezius.  In October 2006, 
the examiner found that, with the exception of the shoulder 
problem and carpal tunnel, the left upper extremity was 
otherwise "quite good."  Indeed, the veteran told the 
examiner that "he would feel quite good about the upper 
extremities if he were not having the shoulder discomfort."  

In essence, the evidence of a current left arm disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged disability since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and service connection for a left arm 
disability is not in order.




Disability Rating

During the course of this appeal, the criteria for rating 
disabilities of the spine were revised.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects when applied from their 
effective date, since those provisions affect only 
entitlement to prospective benefits.  Therefore, the Board 
will apply only the new provisions from their effective date, 
and only the former criteria prior to that date.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The veteran's low back disability is currently assigned a 40 
percent rating for the  period on appeal, from April 10, 
2001, to the present.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 40 percent 
rating represents the maximum rating available.  The Board 
has considered whether any other diagnostic code is 
appropriate under the former rating schedule; however, 
similar to Diagnostic Code 5292, a 40 percent rating is also 
the maximum rating available for lumbosacral strain under 
Diagnostic Code 5295.  Moreover, there is no evidence or 
allegation of symptomatology such as ankylosis or vertebral 
fracture residuals.  Indeed, the October 2006 examination 
report contains a specific finding that there is no 
ankylosis.  

While the evidence contains findings consistent with 
intervertebral disc syndrome, the requirements for a 60 
percent rating under Diagnostic Code 5293 for intervertebral 
disc syndrome are not more nearly approximated than those for 
a 40 percent rating.  Under Diagnostic Code 5293, a 60 
percent rating requires pronounced impairment due to 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome.

Words such as "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2006).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and other medical professionals, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006). 

While an April 2001 VA examination report does indicate that 
there is some radiation of pain into the lower extremities, 
this was not entirely attributed to lumbar radiculopathy.  
The primary attribution of these symptoms appears to be 
referred pain from the low back.  Although the examiner noted 
"some probable nerve root irritation," sensation was 
described as "okay" in the lower legs and feet.  Straight leg 
raising was easily tolerated to 80 degrees on the right, 
although limited to 50 degrees on the left by left buttock 
pain.  Extensor muscles were also described as "okay" at 
lower legs and feet.  

Particularly notable in terms of neurological impairment, the 
examiner found that the muscles of the back and trunk had 
normal strength compared to fairly firm resistance.  In 
addition, muscles of the lower leg, ankle, and foot were 
found to have normal strength versus firm resistance.  Muscle 
strength was again described as basically "okay" throughout 
the back and lower extremities.

The Board notes that while reflexes were found to be absent 
at the knee and ankle, bilaterally, this alone does not 
satisfy the criteria for a 60 percent level, in light of the 
primarily normal or "okay" neurologial findings for the lower 
extremities, the Board must conclude that more than severe 
intervertebral disc syndrome is not shown.  

The Board also notes that later examination reports conducted 
by the same examiner indicate a lesser degree of neurological 
involvement than does the April 2001 report.  In a September 
2004 report, the examiner noted that there was no reliable 
evidence of significant lumbar nerve root impairment.  
Notably, reflexes were found to be normal at the knees and 
ankles.  Moreover, the noted lumbar nerve root irritation was 
found not to be a very big item at that time, and was 
described variously as mild to moderate in degree, and 
"minimal."  Significantly, in October 2006, the examiner 
stated that, although there has been some question of nerve 
root irritation in the past, there is no evidence of 
neuropathy relating to the back.  

When considered together, the medical evidence simply does 
not indicate the type and degree of impairment due to 
intervertebral disc syndrome as is contemplated for a 60 
percent rating.  As such, the Board concludes that a rating 
higher than 40 percent is not warranted under Diagnostic Code 
5293.

Under the current version of the rating criteria for 
intervertebral disc syndrome, applicable only to the period 
on and after September 23, 2002, a 60 percent rating is 
available where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

In this case, there is no evidence of any incapacitating 
episodes necessitating bed rest prescribed by a physician.  
On examination in September 2004, the examiner noted that, 
although the veteran was utilizing bed rest in the treatment 
of this back, about once or twice a year for a period of two 
or three days, he does this on his own, and there is no 
doctor's prescription.  In October 2006, the examiner stated 
that bed rest is not being utilized by this veteran in the 
treatment of his back or any of his other orthopedic 
problems.  Accordingly, a rating in excess of 40 percent on 
the basis of incapacitating episodes is not warranted.  

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine, in effect from September 
26, 2003, a 40 percent rating is assigned where forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 

As discussed above, ankylosis is neither shown nor alleged in 
the veteran's case.  In addition to the negative findings 
reported in April 2001, the Board also notes that the October 
2006 examination report included a specific finding that 
"[t]here is no ankylosis."  Therefore, a rating higher than 
40 percent is not warranted even considering additional 
impairment due to pain, weakness, fatigue, or incoordination 
associated with motion.    

The Board has also considered whether separate ratings for 
lower extremity neurological impairment and low back 
impairment would be more advantageous than a rating based on 
intervertebral disc syndrome.  

The veteran is currently entitled to a 40 percent rating 
based on limitation of motion of the lumbar spine.  As 
discussed above, the findings with respect to neurological 
impairment of the lower extremities are quite minimal 
throughout the period on appeal, consisting almost entirely 
of subjective complaints of pain in the lower extremities, 
with objectively normal strength and sensation.  A note 
applicable to the diagnostic code governing impairment of the 
sciatic nerve indicates that when involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  This is consistent with the finding in 
September 2004 that the veteran's lumbar nerve root 
irritation was mild to moderate in degree.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent 
rating is provided for moderate sciatic impairment, and a 10 
percent rating is provided for mild impairment.  Based on the 
consistent reports of pain and stiffness in both lower 
extremities, as well as impaired coordination, the Board 
finds that a 10 percent rating is warranted under Diagnostic 
Code 8520 for each lower extremity, for the entire period on 
appeal.  However, in light of the minimal objective findings, 
the Board finds that no more than a 10 percent rating for 
each lower extremity is supported.  

In sum, a rating in excess of 40 percent is not warranted for 
the functional impairment of the veteran's spine but separate 
10 percent ratings are warranted for the neurological 
impairment in the lower extremities.




Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  While the veteran 
was found to be a "very poor candidate" for the heavier types 
of work, and was found to require fairly light work requiring 
mostly sitting, there is nothing to indicate that such a 
finding is inconsistent with the 40 percent rating currently 
assigned for impairment of the lumbar spine, and the 10 
percent ratings being granted for sciatic nerve impairment in 
each lower extremity.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  

Earlier Effective Date

The veteran has claimed that he is entitled to an effective 
date of October 1996 for the award of TDIU, because that was 
the date of the veteran's original claim for disability 
benefits.  However, the evidence shows that the veteran was 
actually employed up until August 1997.  The veteran's 
application for TDIU, VA Form 21-8940, received in October 
1997, indicates that he was last employed from May 1997 to 
August 1997, working 80 hours per week, and earning $2,600 
per month.  The veteran identified this as a seasonal job.  
Prior to that, he was employed as Management Assistant from 
October 1996 to December 1996, working 40 hours per week, and 
earning $800 per month.  

Similarly, records from the Social Security Administration 
indicate that the veteran was last engaged in substantial 
gainful activity on August 15, 1997.  The veteran reported 
that he stopped working on that date because his wife 
transferred and he moved with her and did not return to the 
workforce.  

The Board finds that the veteran was in fact engaged in 
substantial and gainful activity prior to August 15, 1997, 
and was therefore capable of securing or following a 
substantially gainful occupation.  Although the veteran's 
last employment was identified as seasonal, there is nothing 
to indicate that it would no longer have been available to 
the veteran after August 15, 1997.  The veteran's statement 
indicates that his reason for leaving was because of his 
wife's transfer.  There is also no indication that it was 
marginal employment.  Indeed, his salary indicates otherwise.

The Board therefore believes, based on the medical and other 
evidence of record, that an effective date of August 15, 
1997, is in order.  To that extent, the appeal is granted.  
However, a preponderance of the evidence is against 
entitlement to an effective date earlier than August 15, 
1997, for the award of TDIU.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for left arm disability is 
denied.

The Board having determined that the veteran's low back 
disability warrants a 40 percent rating for functional 
impairment of the spine, a 10 percent rating for neurological 
impairment of the right lower extremity, and a 10 percent 
rating for neurological impairment of the left lower 
extremity, from April 10, 2001, to the present, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.

Entitlement to an effective date of August 15, 1997, but not 
earlier, for the grant of TDIU is granted, subject to the 
criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


